Citation Nr: 1530421	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD?

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for diabetes mellitus.

6. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Offices (RO) in Muskogee, Oklahoma and Oakland, California.  The appeal was certified to the Board by the RO in Muskogee, Oklahoma.

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

While the Veteran's claim to reopen was initially limited to the question of posttraumatic stress disorder, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issue of entitlement to special monthly pension benefits based on the need for regular aid and attendance of another person or based on being permanently housebound is raised in January 2012 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for tinnitus and for diabetes mellitus, and entitlement to an initial rating in excess of 10 percent for thoracolumbar osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence added to the record since an unappealed July 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and does not raise a reasonable possibility of changing the prior decision.

2. Evidence added to the record since an unappealed July 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and does not raise a reasonable possibility of changing the prior decision.

3. Evidence added to the record since an unappealed May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating that claim.

CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. New and material evidence has not been presented to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2011 and January 2012, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, the need to submit new and material evidence, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the December 2013 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).
 
New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is provided at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of changing the prior outcome.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (2002) (requiring a diagnosis of PTSD to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  Given that the appellant did not serve in combat, any claimed inservice stressor must be independently verified.

Acquired Psychiatric Disorder, to include PTSD

In February 2003, the Veteran requested to reopen a claim of entitlement to service connection for PTSD, anxiety and depression.  In July 2003, the RO declined to reopen the claim.  At the time of that rating decision, the evidence of record included the service treatment records, which were negative for evidence of any mental health disorder, and post-service treatment records showing diagnoses of major depression, anxiety disorder, personality disorder and PTSD.  There was no evidence of any in-service acquired psychiatric disorders, nor was there a verified inservice stressor.  The basis for the July 2003 denial was that the Veteran had not submitted any evidence which related to an unestablished fact necessary to substantiate the claim and the evidence did not raise a reasonable possibility of substantiating the claim.  Previously, an unappealed May 1999 rating decision had denied entitlement to service connection for a chronic psychiatric disorder to include depression and an unappealed April 1995 rating decision had denied entitlement to service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal of the July 2003, rating decision.  Hence, that denial is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In January 2012, the Veteran again requested to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Since the July 2003 rating decision, the Veteran has submitted more evidence of post-service diagnoses of PTSD, depression and anxiety.  In October 2012, the RO requested that the Veteran provide further identifying information regarding his alleged stressor; however, the appellant did not respond.  He has submitted no competent evidence indicating that an acquired psychiatric disorder began during service or is otherwise related to service.  His current contention, that he has experienced symptoms of an acquired psychiatric disorder since service, is essentially identical to his prior assertions.

On review of the record, the Board finds that new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, has not been received.  The evidence received since the last final denial is wholly cumulative of the evidence established prior to July 2003.  Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin, 203 F. 3d at 1347.  Thus, even though the Veteran has submitted additional medical records and lay statements discussing his acquired psychiatric disorder and his experiences in service, such evidence is essentially duplicative of evidence submitted in the past.  In the absence of a verified stressor or any indication that an acquired psychiatric disorder is related to service, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence. Thus, the claim is not reopened.

Hypertension

The Veteran was denied entitlement to service connection for hypertension in August 1988 and again in July 2003.  At the time of the July 2003 rating decision, the evidence of record included the service treatment records, which were negative for evidence of hypertension, as well as post-service VA and private treatment records showing diagnoses of hypertension.  The basis for the July 2003 denial was that there was no evidence indicating that hypertension onset while in service or that it manifest to a compensable level within one year of separation from active duty.  Although notified of the denial, the Veteran did not initiate an appeal of the July 2003 rating decision.  Hence, that denial is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In January 2012, the Veteran submitted a request to reopen the claim of entitlement to service connection for hypertension.  Since the July 2003 rating decision, the Veteran has submitted additional treatment records showing current diagnoses of hypertension.  He has submitted no competent evidence indicating that hypertension onset during service or that the disorder was compensably disabling within one year of separation from active duty.  Nor has he submitted evidence indicating that hypertension is otherwise related to service.  His contentions remain essentially unchanged from his prior claims.

On review of the record, the Board has determined that new and material evidence to reopen the claim of entitlement to service connection for hypertension has not been received.  The evidence received since the July 2003 rating decision shows only evidence of current hypertension, a fact which had already been established prior to that decision.  As such, the evidence is wholly cumulative and therefore cannot be new and material.  See Anglin, 203 F. 3d at 1347.

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence. Thus, the claim is not reopened.

Tinnitus

After reviewing all of the evidence of record available at the time of a May 2007 rating decision which denied entitlement to service connection for tinnitus, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a February 2014 opinion, Dr. John Ellis opined that the Veteran's tinnitus was a result of his work as a jet engine mechanic while on active duty.  Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

The application to reopen a claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for tinnitus is reopened.


REMAND

As to the thoracolumbar disorder, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the Veteran testified that at the December 2013 hearing, that the August 2012 VA contract examination did not accurately portray his thoracolumbar spine disorder.  Specifically, he claimed that he had less range of motion in his back that he did one year prior.  As such, another evaluation is warranted.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Regarding tinnitus, in June 2012, a VA contract examiner opined that it was more likely than not that the Veteran's tinnitus was a result of his nonservice-connected hearing loss because tinnitus is a common symptom of hearing loss.  No further explanation was provided.  In another part of the examination, the examiner noted that although service treatment records showed normal hearing sensitivity at entrance and separation, January and April 1967 hearing conservation examinations showed hearing loss at 6000 Hertz in the left ear, and the April 1967 examination revealed hearing loss at 4000 Hertz in the right ear.  The examiner opined that the Veteran's hearing loss was not related to service because he had normal hearing at separation and because his hearing loss was inconsistent with noise-induced hearing loss since the appellant has a bilateral middle ear disorder, as well as a history of diabetes, stroke and traumatic brain injury, all of which can affect hearing sensitivity.

While the examiner's rationale provides an alternative theory as to the etiology of the appellant's tinnitus, it does not directly address his principal claim, namely, that because he has experienced tinnitus since service, it was directly caused by in-service noise exposure.  Moreover, as the service treatment records are negative for evidence of a middle ear disorder, diabetes, stroke and traumatic brain injury, the examiner's rationale fails to explain why the two in-service examinations showing hearing loss are insignificant.  Additionally, the Board's review of the January 1967 hearing conservation examination reveals that the Veteran had been working as a jet engine mechanic for eight months but, for at least some of that time, had not been wearing ear protection.  In light of the above, an addendum opinion is required.

The Veteran also claims that diabetes mellitus was caused by in-service herbicide exposure.  While his DD-214 reflects that he has had no foreign service, at the December 2013 hearing he alleged that while stationed at Clinton-Sherman Air Force Base, he worked in close proximity to airplanes carrying Agent Orange.  Service personnel records confirm that the Veteran served as a jet engine mechanic at Clinton-Sherman Air Force Base from September 1966 to June 1967 but do not corroborate the assertion that he was exposed to Agent Orange while on active duty.  Thus far, however, there has been no attempt to verify whether the Veteran was exposed to Agent Orange.

Finally, there appear to be outstanding Federal records that may be relevant to the Veteran's appeal.  A number of VA treatment records indicate that the Veteran is receiving Social Security Administration disability benefits, and June 1998 and November 2002 VA treatment records show that the Veteran reported receiving Federal Employee Retirement System/Office of Personnel Management disability benefits.  No attempt has been made to obtain these records which are arguably relevant to the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare providers who have treated him for any of the disabilities remaining on appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, Virtual VA file, or VBMS file.  In particular, the AOJ should contact the Social Security Administration and the Office of Personnel Management and request all records associated with any claim for disability benefits from those agencies.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. The AOJ should also seek to obtain information that would serve to verify the Veteran's contention that he was exposed to herbicides in the course of his duties as a jet engine mechanic while stationed at Clinton-Sherman Air Force Base, Oklahoma.  In doing so, the AOJ should request information as to the duties and responsibilities of an individual performing an Air Force Specialty Code of 43250 and request any available unit history for the 70th Field Maintenance Squadron between September 1966 and June 1967.  A specific inquiry should be made as to whether the 70th Field Maintenance Squadron would have been in proximity to herbicides to include Agent Orange.

3. The Veteran should then be afforded a VA examination to determine the current severity of his thoracolumbar osteoarthritis.  In accordance with the latest worksheet for rating back disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his thoracolumbar osteoarthritis.  The examiner must also describe all functional impairment due to thoracolumbar osteoarthritis, to include a discussion as to any effect on employability.  The examiner must specify in the report that the claims file, including Virtual VA and VBMS records, has been reviewed.

4. Forward the entire claims file to the VA contract examiner who prepared the June 2012 opinion regarding the etiology of tinnitus or, if that examiner is unavailable, to another suitably qualified VA or VA contract examiner.  The examiner should review all pertinent records associated with the claims file, VBMS file, and Virtual VA file including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was incurred in or aggravated by service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  The examiner's opinion should include a discussion of the January and April 1967 service treatment records showing hearing loss as well as a January 1967 notation indicating that the Veteran had not been wearing hearing protection while working as a jet engine mechanic.  The examiner's opinion should also fully address the claim that his tinnitus was a direct result of his in-service noise exposure.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


